Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      26-SEP-2018
                          SCWC-XX-XXXXXXX             02:30 PM

            IN THE SUPREME COURT OF THE STATE OF HAWAI I


          STATE OF HAWAI I, Respondent/Plaintiff-Appellee,

                                vs.

         MARLIN L. LAVOIE, Petitioner/Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CR. NO. 13-1-0236(3))

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Marlin L. Lavoie

 Application for Writ of Certiorari, filed on July 31, 2018, is

 hereby accepted and will be scheduled for oral argument.    The

 parties will be notified by the appellate clerk regarding

 scheduling.

           DATED: Honolulu, Hawai i, September 26, 2018.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson